Title: George Mercer to William Cocks, 14 January 1756
From: Mercer, George
To: Cocks, William



[Alexandria, 14 January 1756]
To Captain William Cockes, of a Company of Rangers.Sir,

Colonel Washington has ordered the Commissary at Winchester to deliver you, from the public Stores there, thirty Blankets, thirty Shirts, thirty pair of Shoes, and the same quantity of Stockings.
If you are not provided with them before you receive this; you are to send immediately down for them. The Things are calculated at the lowest prices; and ordered to be sold to the men at the following Rates, and stopped out of their next pay: viz. a pair Shoes, seven shillings and six-pence; a pair of Stockings,

three shillings; a Blanket, eight shillings and six-pence; a Shirt, seven shillings and six-pence: So the whole Suit amounts only to twenty-six shillings and six-pence. I am yours

G:M. aid de camp.
Alexandria: January 14th 1756.    

